DETAILED ACTION
This Office Action is in response to an application that was filed on 06/15/2020. Claims 1-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Limitation "wherein the infrared light absorber is located between two cloth substrates, and the infrared light absorber and the two cloth substrates form a sandwich structure" in claim 13 needs to be shown.
Limitation "wherein the infrared light absorber is located between two cloth substrates, and the infrared light absorber and the two cloth substrates form a sandwich structure" in claim 15 needs to be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 4, 5, 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2013/0137324 A1 and Tang hereinafter), in view of Sinton et al. (US 8,269,169 B1 and Sinton hereinafter, cited in the 12/18/2021 IDS), as evidenced by Feng et al. (US 2011/0036828A1 and Feng hereinafter) and by Zhang et al. (US 2008/0170982 A1 and Zhang hereinafter), as motivated by Zhang.
Regarding claim 1, Tang discloses an infrared stealth cloth (Fig. 5 and abstract & ¶[0011_0030 & 0039] indicates the infrared stealth cloth shown by the structure with CNT coating of Fig. 5), comprising: a cloth substrate (Fig. 5 and abstract & ¶[0011_0030 & 0039] shows and indicates cloth substrate {insulator layer}); and an infrared light absorber located on the cloth substrate (Fig. 5 and abstract & ¶[0011_0030 & 0039] shows and indicates an infrared light absorber {CNT coatings for IR camouflage by effectively absorbing emitted mid-IR light} located on the cloth substrate {CNTs binds to the insulator layer of the fabric through Van der Waals interaction}); wherein the infrared light absorber comprises a carbon nanotube structure (Fig. 5 and abstract & ¶[0011_0030 & 0039] indicates where infrared light absorber is comprised of a carbon nanotube structure).
Tang discloses the claimed invention except wherein carbon nanotube structure comprises: a first drawn carbon nanotube film comprising a plurality of first carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a first direction; a second drawn carbon nanotube film comprising a plurality of second carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a second direction; and a third drawn carbon nanotube film comprising a plurality of third carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a third direction; wherein the first drawn carbon nanotube film, the second drawn carbon nanotube film, and the third drawn carbon nanotube film are stacked on each other; and the first direction and the second direction form an angle of about 42 degrees to about 48 degrees, and the first direction and the third direction form an angle of about 84 degrees to about 96 degrees.
Sinton discloses wherein carbon nanotube structure comprises: a first drawn carbon nanotube film comprising a plurality of first carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a first direction (item 11a of Figs. 1_2C and 4:3-9 & 4:14-15 & 6:19-31 shows and indicates where CNT structure of Fig. 2C has first drawn carbon nanotube film 11a {film patch} comprising a plurality of first carbon nanotubes 11a-CNTs, as evidenced by Zhang in Fig. 27 and ¶[0089], joined end-to-end by van der Waals attractive force, as evidenced by Feng in ¶[0042], and substantially extending along first direction 11a-direction); a second drawn carbon nanotube film comprising a plurality of second carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a second direction (item 11b of Figs. 1_2C and 4:3-9 & 4:14-15 & 6:19-31 shows and indicates where CNT structure of Fig. 2C has second drawn carbon nanotube film 11b {film patch} comprising a plurality of second carbon nanotubes 11b-CNTs, as evidenced by Zhang in Fig. 27 and ¶[0089], joined end-to-end by van der Waals attractive force, as evidenced by Feng in ¶[0042], and substantially extending along second direction 11b-direction); and a third drawn carbon nanotube film comprising a plurality of third carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a third direction (item 11c of Figs. 1_2C and 4:3-9 & 4:14-15 & 6:19-31 shows and indicates where CNT structure of Fig. 2C has third drawn carbon nanotube film 11c {film path} comprising a plurality of third carbon nanotubes 11c-CNTs, as evidenced by Zhang in Fig. 27 and ¶[0089], joined end-to-end by van der Waals attractive force, as evidenced by Feng in ¶[0042], and substantially extending along third direction 11c-direction); wherein the first drawn carbon nanotube film, the second drawn carbon nanotube film, and the third drawn carbon nanotube film are stacked on each other (Fig. 2C and 6:19-31 shows and indicates where first drawn carbon nanotube film 11a, second drawn carbon nanotube film 11b, and third drawn carbon nanotube film 11c are stacked on each other, as evidenced by Zhang in Fig. 27 and ¶[0089]); and the first direction and the second direction form an angle of about 42 degrees to about 48 degrees (Figs. 1_2C and 4:46-61 shows and indicates first direction 11a-direction and the second direction 11b-direction form an angle of about 42 degrees to about 48 degrees {45 degrees}, as evidenced by Zhang in Fig. 27 and ¶[0089]), and the first direction and the third direction form an angle of about 84 degrees to about 96 degrees (Figs. 1_2C and 4:46-61 shows and indicates first direction 11a-direction and the third direction 11c-direction form an angle of about 84 degrees to about 96 degrees {90 degrees}, as evidenced by Zhang in Fig. 27 and ¶[0089]); therefore, Tang will have an infrared stealth cloth that includes a carbon nanotube structure with the following limitations by incorporating the CNT structure of Sinton: a first, second, and third drawn carbon nanotube films that comprises a plurality of first, second, third carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along the first, second, and third direction, respectively; the first, second, and third drawn carbon nanotube films are stacked on each other; and where the first direction and the second direction form an angle of about 42 degrees to about 48 degrees; and where the first direction and the third direction form an angle of about 84 degrees to about 96 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein carbon nanotube structure comprises: a first drawn carbon nanotube film comprising a plurality of first carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a first direction; a second drawn carbon nanotube film comprising a plurality of second carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a second direction; and a third drawn carbon nanotube film comprising a plurality of third carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a third direction; wherein the first drawn carbon nanotube film, the second drawn carbon nanotube film, and the third drawn carbon nanotube film are stacked on each other; and the first direction and the second direction form an angle of about 42 degrees to about 48 degrees, and the first direction and the third direction form an angle of about 84 degrees to about 96 degrees into the structure of Tang. One would have been motivated in the infrared stealth cloth of Tang and have the first, second, and third drawn carbon nanotube films comprising the plurality of first, second, third carbon nanotubes joined end-to-end by van der Waals attractive force and substantially be extending along the first, second, and third direction, respectively; and have the first, second, and third drawn carbon nanotube films be stacked on each other; and where the first direction and the second direction form an angle of about 42 degrees to about 48 degrees; and where the first direction and the third direction form an angle of about 84 degrees to about 96 degrees in order to provide an infrared to far infrared absorption spectra by stacking the first to the third CNT films in different alignment angles and have the CNTs within the respective CNTS film sense different infrared orientational components, as indicated by Sinton in 3:34-49 & 4:7-15 & 4:57-61, and as motivated by Zhang in ¶[0089_0444 & 0705] and Fig. 27, in the infrared stealth cloth of Tang.

Regarding claim 2, modified Tang discloses an infrared stealth cloth, wherein the plurality of first carbon nanotubes is joined end-to-end along a length extending direction of the plurality of first carbon nanotubes (Sinton: Figs. 1_2C and 4:3-9 & 4:14-15 & 6:19-31 is understood shows and indicates where the plurality of first carbon nanotubes 11a-CNTs are joined end-to-end along a length extending the direction along the first direction 11a-direction of the plurality of first carbon nanotubes 11a-CNTs, as evidenced by Zhang in Fig. 27 and ¶[0089], through Van der Waals attraction force, as evidenced by Feng in ¶[0042]).

Regarding claim 3, modified Tang discloses an infrared stealth cloth, wherein the plurality of second carbon nanotubes is joined end-to-end along a length extending direction of the plurality of second carbon nanotubes (Sinton: Figs. 1_2C and 4:3-9 & 4:14-15 & 6:19-31 shows and indicates indicate where the plurality of second carbon nanotubes 11b-CNTs are joined end-to-end along a length extending the direction along the second direction 11b-direction of the plurality of second carbon nanotubes 11b-CNTs, as evidenced by Zhang in Fig. 27 and ¶[0089], through Van der Waals attraction force, as evidenced by Feng in ¶[0042]).

Regarding claim 4, modified Tang discloses an infrared stealth cloth, wherein the plurality of third carbon nanotubes is joined end-to-end along a length extending direction of the plurality of third carbon nanotubes (Sinton: Figs. 1_2C and 4:3-9 & 4:14-15 & 6:19-31 is shows and indicates where the plurality of third carbon nanotubes 11c-CNTs are joined end-to-end along a length extending the direction along the third direction 11c-direction of the plurality of third carbon nanotubes 11c-CNTs, as evidenced by Zhang in Fig. 27 and ¶[0089], through Van der Waals attraction force, as evidenced by Feng in ¶[0042]).

Regarding claim 5, modified Tang discloses an infrared stealth cloth, wherein the carbon nanotube structure consists of the first drawn carbon nanotube film consisting of the plurality of first carbon nanotubes, the second drawn carbon nanotube film consisting of the plurality of second carbon nanotubes, and the third drawn carbon nanotube film consisting of the plurality of third carbon nanotubes (Tang: Fig. 5 and abstract & ¶[0011_0030 & 0039] indicates where a carbon nanotube structure; Sinton: Figs. 1_2C and 4:3-9 & 4:14-15 & 6:19-31 shows and indicates where the CNT structure of Fig. 2 consists of first drawn carbon nanotube film 11a consisting of the plurality of first carbon nanotubes 11a-CNTs, second drawn carbon nanotube film 11b consisting of the plurality of second carbon nanotubes 11b-CNTs, and third drawn carbon nanotube film 11c consisting of the plurality of third carbon nanotubes 11c-CNTs).

Regarding claim 6, modified Tang discloses an infrared stealth cloth, wherein the first direction and the second direction form an angle of about 45 degrees, the first direction and the third direction form an angle of about 90 degrees, and the second direction and the third direction form an angle of about 45 degrees (Sinton: Figs. 1_2C and 4:46-61 shows and indicates where first direction 11a-direction and the second direction 11b-direction form an angle of about 45 degrees, as evidenced by Zhang in Fig. 27 and ¶[0089];  and where the first direction 11a-direction and the third direction 11c-direction form an angle of about 90 degrees, as evidenced by Zhang in Fig. 27 and ¶[0089]; and where the second direction 11b-direction and the third direction 11c-direction form an angle of about 45 degrees, as evidenced by Zhang in Fig. 27 and ¶[0089]).

Regarding claim 7, modified Tang discloses an infrared stealth cloth, wherein the infrared light absorber is in direct contact with the cloth substrate; and the first direction, the second direction, and the third direction are substantially parallel to a contact surface between the cloth substrate and the infrared light absorber (Tang: Fig. 5 and ¶[0030] indicates where the infrared light absorber is in direct contact with the cloth substrate through Van der Waals binding force; Sinton: Fig. 2C and 4:14-15 shows and indicates where first direction 11a-direction of first drawn carbon nanotube film 11a, the second direction 11b-direction of second drawn carbon nanotube film 11b, and the third direction 11c-direction of third drawn carbon nanotube film 11c are substantially parallel to a contact surface; therefore, the infrared stealth cloth of modified Tang will have the first direction, the second direction, and the third direction be substantially parallel to the contact surface between the cloth substrate and the infrared light absorber).

Regarding claim 13, modified Tang discloses an infrared stealth cloth, wherein the infrared light absorber is located between two cloth substrates, and the infrared light absorber and the two cloth substrates form a sandwich structure (Tang: Fig. 5 and ¶[0039] indicates where the infrared light absorber is located between two cloth substrates {one or more inner layers of insulators and CNT coatings}; and where it is understood that the infrared light absorber and the two cloth substrates form a sandwich structure).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Sinton (evidenced by Feng and Zhang, and motivated by Zhang), as detailed in the rejection of claim 1 above, and in further view of Chang et al. (KR20100125068A and Chang hereinafter), as motivated by Oi et al. (US 2013/0209791 A1 and Oi hereinafter).
Regarding claim 8, modified Tang discloses an infrared stealth cloth, wherein the infrared light absorber comprises the carbon nanotube structure (Tang: Fig. 5 and abstract & ¶[0011_0030 & 0039] indicates where infrared light absorber is comprised of a carbon nanotube structure). 
However, Tang and Sinton do not disclose wherein transparent coating layer located on the carbon nanotube structure.
Chang discloses wherein transparent coating layer located on the carbon nanotube structure (claim 5 from the Espacenet Translation indicates where transparent coating layer is located on the carbon nanotube structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein transparent coating layer located on the carbon nanotube structure into the structure of modified Tang. One would have been motivated in the infrared stealth cloth of modified Tang and have the transparent coating layer be located on the carbon nanotube structure in order to maintain heat and moisture resistance stability, as motivated by Oi in ¶[0080], while maintaining the original CNT structure, as indicated by Chang in line 181 in the “Description” from the Espacenet Translation, in the infrared stealth cloth of modified Tang.

Regarding claim 9, modified Tang discloses wherein a material of the coating layer is photoresist or polymer (Chang: claim 13 from the Espacenet translation indicates where the material of the coating layer is photoresist).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Sinton (evidenced by Feng and Zhang, and motivated by Zhang) and Chang (motivated by Oi), as detailed in the rejection of claims 8 and 1 above, and in further view of Genchu et al. (CN104020890A and Genchu hereinafter).
Regarding claim 10, modified Tang discloses the claimed invention except wherein a material of the coating layer is polyvinyl alcohol cinnamate or cyclized rubber resist agent.
Genchu discloses wherein a material of the coating layer is polyvinyl alcohol cinnamate (¶[0100 & 0103-0104] from the Espacenet Translation indicates where the material of the coating layer is polyvinyl alcohol cinnamate {polyvinyl alcohol cinnamate is contained as a sensitizer in the transparent photosensitive resin matrix of the transparent photosensitive resin, where conductive nanowires are dispersed in the transparent photosensitive resin}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a material of the coating layer is polyvinyl alcohol cinnamate into the structure of modified Tang. One would have been motivated in the infrared stealth cloth of modified Tang and have the material of the coating layer be polyvinyl alcohol cinnamate in order to have a choice material for transparent coating layer, in the infrared stealth cloth of modified Tang.
In addition, the applicant has not disclosed that having the material of the coating layer be polyvinyl alcohol cinnamate solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coating layer be polyvinyl alcohol cinnamate, as shown by Genchu, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Sinton, as evidenced by Feng and Zhang, and as motivated by Zhang.
Regarding claim 14, Tang discloses a piece of infrared stealth clothes (abstract & ¶[0008-0011] indicates the a piece of infrared stealth clothes {optical transmittance in the visible range and absorption in the mid-IR ranges}), comprising: an infrared stealth cloth (Fig. 5 and abstract & ¶[0011_0030 & 0039] indicates the infrared stealth cloth shown by the structure with CNT coating of Fig. 5), comprising: a cloth substrate (Fig. 5 and abstract & ¶[0011_0030 & 0039] shows and indicates cloth substrate {insulator layer}); and an infrared light absorber located on the cloth substrate (Fig. 5 and abstract & ¶[0011_0030 & 0039] shows and indicates an infrared light absorber {CNT coatings for IR camouflage by effectively absorbing emitted mid-IR light} located on the cloth substrate {CNTs binds to the insulator layer of the fabric through Van der Waals interaction}); wherein the infrared light absorber comprises a carbon nanotube structure (Fig. 5 and abstract & ¶[0011_0030 & 0039] indicates where infrared light absorber is comprised of a carbon nanotube structure).
Tang discloses the claimed invention except wherein carbon nanotube structure comprises: a first drawn carbon nanotube film comprising a plurality of first carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a first direction; a second drawn carbon nanotube film comprising a plurality of second carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a second direction; and a third drawn carbon nanotube film comprising a plurality of third carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a third direction; wherein the first drawn carbon nanotube film, the second drawn carbon nanotube film, and the third drawn carbon nanotube film are stacked on each other; and the first direction and the second direction form an angle of about 42 degrees to about 48 degrees, and the first direction and the third direction form an angle of about 84 degrees to about 96 degrees.
Sinton discloses wherein carbon nanotube structure comprises: a first drawn carbon nanotube film comprising a plurality of first carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a first direction (item 11a of Figs. 1_2C and 4:3-9 & 4:14-15 & 6:19-31 shows and indicates where CNT structure of Fig. 2C has first drawn carbon nanotube film 11a {film patch} comprising a plurality of first carbon nanotubes 11a-CNTs, as evidenced by Zhang in Fig. 27 and ¶[0089], joined end-to-end by van der Waals attractive force, as evidenced by Feng in ¶[0042], and substantially extending along first direction 11a-direction); a second drawn carbon nanotube film comprising a plurality of second carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a second direction (item 11b of Figs. 1_2C and 4:3-9 & 4:14-15 & 6:19-31 shows and indicates where CNT structure of Fig. 2C has second drawn carbon nanotube film 11b {film patch} comprising a plurality of second carbon nanotubes 11b-CNTs, as evidenced by Zhang in Fig. 27 and ¶[0089], joined end-to-end by van der Waals attractive force, as evidenced by Feng in ¶[0042], and substantially extending along second direction 11b-direction); and a third drawn carbon nanotube film comprising a plurality of third carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a third direction (item 11c of Figs. 1_2C and 4:3-9 & 4:14-15 & 6:19-31 shows and indicates where CNT structure of Fig. 2C has third drawn carbon nanotube film 11c {film path} comprising a plurality of third carbon nanotubes 11c-CNTs, as evidenced by Zhang in Fig. 27 and ¶[0089], joined end-to-end by van der Waals attractive force, as evidenced by Feng in ¶[0042], and substantially extending along third direction 11c-direction); wherein the first drawn carbon nanotube film, the second drawn carbon nanotube film, and the third drawn carbon nanotube film are stacked on each other (Fig. 2C and 6:19-31 shows and indicates where first drawn carbon nanotube film 11a, second drawn carbon nanotube film 11b, and third drawn carbon nanotube film 11c are stacked on each other, as evidenced by Zhang in Fig. 27 and ¶[0089]); and the first direction and the second direction form an angle of about 42 degrees to about 48 degrees (Figs. 1_2C and 4:46-61 shows and indicates first direction 11a-direction and the second direction 11b-direction form an angle of about 42 degrees to about 48 degrees {45 degrees}, as evidenced by Zhang in Fig. 27 and ¶[0089]), and the first direction and the third direction form an angle of about 84 degrees to about 96 degrees (Figs. 1_2C and 4:46-61 shows and indicates first direction 11a-direction and the third direction 11c-direction form an angle of about 84 degrees to about 96 degrees {90 degrees}, as evidenced by Zhang in Fig. 27 and ¶[0089]); therefore, Tang will have a piece of infrared stealth clothes that includes a carbon nanotube structure with the following limitations by incorporating the CNT structure of Sinton: a first, second, and third drawn carbon nanotube films that comprises a plurality of first, second, third carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along the first, second, and third direction, respectively; the first, second, and third drawn carbon nanotube films are stacked on each other; and where the first direction and the second direction form an angle of about 42 degrees to about 48 degrees; and where the first direction and the third direction form an angle of about 84 degrees to about 96 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein carbon nanotube structure comprises: a first drawn carbon nanotube film comprising a plurality of first carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a first direction; a second drawn carbon nanotube film comprising a plurality of second carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a second direction; and a third drawn carbon nanotube film comprising a plurality of third carbon nanotubes joined end-to-end by van der Waals attractive force and substantially extending along a third direction; wherein the first drawn carbon nanotube film, the second drawn carbon nanotube film, and the third drawn carbon nanotube film are stacked on each other; and the first direction and the second direction form an angle of about 42 degrees to about 48 degrees, and the first direction and the third direction form an angle of about 84 degrees to about 96 degrees into the structure of Tang. One would have been motivated in the piece of infrared stealth clothes of Tang and have the first, second, and third drawn carbon nanotube films comprising the plurality of first, second, third carbon nanotubes joined end-to-end by van der Waals attractive force and substantially be extending along the first, second, and third direction, respectively; and have the first, second, and third drawn carbon nanotube films be stacked on each other; and where the first direction and the second direction form an angle of about 42 degrees to about 48 degrees; and where the first direction and the third direction form an angle of about 84 degrees to about 96 degrees in order to provide an infrared to far infrared absorption spectra by stacking the first to the third CNT films in different alignment angles and have the CNTs within the respective CNTS film sense different infrared orientational components, as indicated by Sinton in 3:34-49 & 4:7-15 & 4:57-61, and as motivated by Zhang in ¶[0089_0444 & 0705] and Fig. 27, in the piece of infrared stealth clothes of Tang.

Regarding claim 15, modified Tang discloses a piece of infrared stealth clothes, wherein the infrared light absorber is located between two cloth substrates, and the infrared light absorber and the two cloth substrates form a sandwich structure (Tang: Fig. 5 and ¶[0039] indicates where the infrared light absorber is located between two cloth substrates {one or more inner layers of insulators and CNT coatings}; and where it is understood that the infrared light absorber and the two cloth substrates form a sandwich structure).

Regarding claim 16, modified Tang discloses a piece of infrared stealth clothes, wherein the infrared light absorber is in direct contact with the cloth substrate; and the first direction, the second direction, and the third direction are substantially parallel to a contact surface between the cloth substrate and the infrared light absorber (Tang: Fig. 5 and ¶[0030] indicates where the infrared light absorber is in direct contact with the cloth substrate through Van der Waals binding force; Sinton: Fig. 2C and 4:14-15 shows and indicates where first direction 11a-direction of first drawn carbon nanotube film 11a, the second direction 11b-direction of second drawn carbon nanotube film 11b, and the third direction 11c-direction of third drawn carbon nanotube film 11c are substantially parallel to a contact surface; therefore, the infrared stealth cloth of modified Tang will have the first direction, the second direction, and the third direction be substantially parallel to the contact surface between the cloth substrate and the infrared light absorber).

Regarding claim 17, modified Tang discloses a piece of infrared stealth clothes, wherein the first direction and the second direction form an angle of about 45 degrees, the first direction and the third direction form an angle of about 90 degrees, and the second direction and the third direction form an angle of about 45 degrees (Sinton: Figs. 1_2C and 4:46-61 shows and indicates where first direction 11a-direction and the second direction 11b-direction form an angle of about 45 degrees, as evidenced by Zhang in Fig. 27 and ¶[0089]; and where the first direction 11a-direction and the third direction 11c-direction form an angle of about 90 degrees, as evidenced by Zhang in Fig. 27 and ¶[0089]; and where the second direction 11b-direction and the third direction 11c-direction form an angle of about 45 degrees, as evidenced by Zhang in Fig. 27 and ¶[0089]).

Regarding claim 18, modified Tang discloses a piece of infrared stealth clothes, wherein the carbon nanotube structure consists of the first drawn carbon nanotube film consisting of the plurality of first carbon nanotubes, the second drawn carbon nanotube film consisting of the plurality of second carbon nanotubes, and the third drawn carbon nanotube film consisting of the plurality of third carbon nanotubes (Tang: Fig. 5 and abstract & ¶[0011_0030 & 0039] indicates where a carbon nanotube structure; Sinton: Figs. 1_2C and 4:3-9 & 4:14-15 & 6:19-31 shows and indicates where the CNT structure of Fig. 2 consists of first drawn carbon nanotube film 11a consisting of the plurality of first carbon nanotubes 11a-CNTs, second drawn carbon nanotube film 11b consisting of the plurality of second carbon nanotubes 11b-CNTs, and third drawn carbon nanotube film 11c consisting of the plurality of third carbon nanotubes 11c-CNTs).

Allowable Subject Matter
Claims 11-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the primary reason for allowance is due to an infrared stealth cloth, wherein an absorptivity of the carbon nanotube structure in a wavelength range from about 250 nm to about 2 μm is greater than or equal to 98.85%.
Regarding claim 12, the primary reason for allowance is due to an infrared stealth cloth, wherein an absorptivity of the carbon nanotube structure in a wavelength range from about 2 μm to about 20 μm is greater than or equal to 98.975%.
Regarding claim 19, the primary reason for allowance is due to a piece of infrared stealth clothes, wherein an absorptivity of the carbon nanotube structure in a wavelength range from about 250 nm to about 2 μm is greater than or equal to 98.85%.
Regarding claim 20, the primary reason for allowance is due to a piece of infrared stealth clothes, wherein an absorptivity of the carbon nanotube structure in a wavelength range from about 2 μm to about 20 μm is greater than or equal to 98.975%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847